- internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom fi p plr-111529-98 date december legend trust fund fund fund fund fund fund fund fund advisor distributor state x ms n p dollar_figurek plr this is in response to and subsequent correspondence requesting a ruling concerning the eligibility of the dividends_paid by each of fund sec_1 through collectively the funds sec_561 and of the internal_revenue_code a letter dated may for the dividends_paid deduction under facts the trust is organized as a state x business_trust and is an open-end management investment_company under the the trust is also a series company pursuant to registered as investment_company act of the act rule 18f-2 under the act with multiple portfolio series outstanding including all of the funds in ric under its income to avoid being subject_to tax under sec_852 a manner intended to qualify it 80a-1 et u s c seq a sec_851 and will distribute all or substantially_all of each fund will be operated a regulated_investment_company as amended the trust has adopted a system of multiple classes of shares for each of the funds effective october three classes of shares class a shares the multiple class system enables the institutional class shares trust to offer investors the option of purchasing shares of the funds subject_to class b shares and each fund offers a front-end sales load of up to the class a shares or i price ii ongoing distribution fees payable from the assets of the of average daily net assets for class at the annual rate of n the first five years that such shares are held and a contingent deferred sales charge if the shares are redeemed within the first five years after purchase the class b shares of the public offering p m of average daily net assets of the class both the class a shares and the class b shares are subject_to ongoing service fee payable from the assets of the class at annual rate of addition the funds offer a separate class of shares institutional class shares subject generally to class shares are offered without imposition of load service fees a front-end sales a contingent deferred sales charge or any distribution or for purchase by institutional investors the institutional a minimum investment of an an in the dollar_figurek plr-111529-98 all expenses other than distribution fees and shareholder servicing fees are allocated pro_rata to each class of a fund on the basis of relative net asset values of the respective classes advisor may waive or reimburse its management and advisory in whole or in part but only if the same proportionate amount fees is waived or reimbursed for each class service provider under a plan whether or not related to advisor may fee charged to any group under a distribution waive or reimburse its plan or shareholder servicing plan distributor or another shareholders of any of the funds may exchange their shares for available shares of the same class in any of the other funds at any class b shares automatically convert into class a shares of time the same fund at the end of five years following the issuance of the class b shares and will no longer be subject_to the higher expenses a fund held by a borne by the class b shares any class b shares of shareholder at the end of such period that represent the reinvestment of dividends or capital_gain distributions are also automatically converted to class a shares proposed allocation of expenses at this time all class expenses are allocated pro_rata to each a fund on the basis of the relative net asset values of the the term class expenses includes all expenses class of respective classes other than distribution fees and shareholder servicing fees are properly allocable to act including transfer agency fees exchange commission sec registration expenses printing and postage expenses relating to preparing and distributing material to shareholders and investors such as shareholder reports prospectuses and proxies and litigation and other legal expenses relating solely to one class that a separate class under rule 18f-3 of the blue sky and securities and each fund intends to allocate to the class a shares and the a pro_rata basis the aggregate of certain of the class b shares on class expenses including transfer agency fees incurred with respect to the class a shares and the class b shares the specified class specified class expenses_incurred with respect to the expenses class a shares and the class b shares would be aggregated and would be allocated to the class a shares and class shares collectively in proportion to their relative net asset values in effect treating the class a shares and class b shares as forming a single retail class for purpose of allocating specified class expenses grouping of class a and class b expenses is done as in fact represent an as-incurred allocation a matter of administrative convenience and does for purposes of allocating certain specified class the plr-111529-98 expenses_incurred with respect to the institutional class shares would be specially allocated to the shares of that class by allocating specified class expenses_incurred with respect to the class a and class b shares to class a and class b shares collectively and by allocating other class expenses such as minimis items of class expenses on a fund-wide rather than on a class-specific basis the fund would ensure that the class a and class b shares would have equivalent expenses as well as equivalent dividends and distributions except for differences caused by the distribution plan adopted with respect to class b shares consequently the class a and the class b shares will have identical economic rights except for differences relating to the front-end sales load applicable only to class a shares and the contingent deferred sales charge and the distribution plan applicable only to the class b shares de under the multiple class system in computing the net asset value of all outstanding shares of all classes all gross_income and expenses will be allocated pro_rata to each class on the basis of the relative net asset value of the respective classes except that specified class expenses and distribution plan fees and shareholder servicing fees will differ among the classes trust represents that the proposed allocation of expenses is consistent with rule 18f of the act each fund represents that it is described in sec_851 and according to each fund’s of the internal_revenue_code b organizational documents groups of shares of the fund will have different arrangements for shareholder services or the distribution of securities or both will be allocated to the group of shares on behalf of which the expenses were incurred each group is entitled to distributions calculated in the same manner and at the same time as all other groups calculation expenses are allocated to each group at the same time as ail other groups ii the expenses related to these arrangements under the funds’ organizational documents b ii as modified by sec_67 each group is described in b i i sec_67 c for purposes of this iii or law and analysis sec_851 a defines a ric in part as a domestic_corporation registered under the act as a management company sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements plr sec_852 d allows a ric a deduction for dividends_paid as defined in defines the deduction for dividends_paid and applies the rules of to determine which dividends are eligible for the deduction for dividends_paid with certain modifications sec_561 sec_562 provides that the amount of any distribution is not considered a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata does not prefer any share of stock of stock of that same class and does not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by shareholders to the preference a class over any other share of revproc_96_47 1996_2_cb_338 describes conditions urider of the revenue_procedure a ric's shareholders may vary and which distributions made to nevertheless be deductible as dividends under sec_562 of the code revproc_96_47 applies only to a ric that meets the requirements of sec_3 variations in distributions to shareholders of different qualified groups exist solely as accordance with the applicable provisions of sec_3 procedure those variations do not prevent the distributions from being dividends under sec_562 a result of the allocation of expenses in proc under rev of the revenue if based on the facts as represented each fund meets the holdings proc of rev a result of the allocation of expenses in accordance of the revenue_procedure requirements of sec_3 in distributions to shareholders of different qualified groups that exist solely as with the applicable provisions of sec_3 will not cause the distributions to be preferential dividends and thus sec_562 reimbursement in the manner described above will not prevent the distributions from being dividends under sec_562 will not prevent the distributions from being dividends under furthermore the allocation of the benefit of a waiver or a therefore variations the automatic conversion of shares of the funds will not result in gain_or_loss to the shareholders nor will it affect their basis in or holding_period of the shares no opinion is expressed however as a ric that is taxable under subchapter_m to whether any fund part i of the further assuming a fund does qualify no opinion is expressed to whether it will qualify if expenses are allocated other than as qualifies as code as plr-111529-98 - - provided by rev other than as described above proc or if expenses are waived or reimbursed this ruling is directed only to the funds who requested it sec_6110 cited as precedent of the code provides that it may not be used or in accordance with the provisions of a power_of_attorney currently on file your authorized representatives we are sending a copy of this ruling letter to sincerely assistant chief_counsel financial institutions and products we by z lt dee keel alice m bennett chief branch enclosures copy of letter for sec_6110 purposes
